Citation Nr: 1613052	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-28 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right ankle disability.

3.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION


The Veteran had active military service from June 1989 to May 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part denied service connection for a TBI and determined that new and material evidence had not been received to reopen the claims of service connection for left and right ankle disabilities.

The Veteran testified before the undersigned at a Board videoconference hearing in November 2015.  A transcript of the hearing has been reviewed and associated with the claims file.


FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO denied service connection for left and right ankle pain.  The Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence received since the September 2009 rating decision is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for left and right ankle disabilities.

3.  The evidence does not demonstrate that the Veteran has been diagnosed with a TBI or residuals of a TBI at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claims of service connection for left and right ankle disabilities have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for service connection for a TBI have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in December 2010.  Specifically, he was apprised of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service VA and private treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in July 2011 for is TBI claim.  The examination is adequate for the purposes of the instant matter adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the November 2015 Board videoconference hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claims and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

The Veteran's claim of service connection for left and right ankle disabilities was denied in a September 2009 rating decision because there was no pathology shouwing disability.  The evidence of record at the time of the September 2009 rating decision consisted of service treatment records, private treatment records, and a report from a December 2008 VA examination.  

The appellant was notified of this decision and of his procedural rights by letter in September 2009.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the September 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the September 2009 rating decision, VA medical records, private treatment records, and a transcript of the November 2015 Board videoconference hearing have been associated with the claims file.

After a review of the record, the Board finds that new and material evidence has not been received.  The claim of service connection was previously denied because the evidence did not show that the Veteran had been diagnosed with a disability of either ankle.  During the November 2015 Board hearing, the Veteran reported that he had been diagnosed with osteoarthritis of the ankles.  However, while VA and private treatment records added to the claim demonstrate complaints of and treatment for ankle pain, they do not confirm a diagnosis of a left or right ankle condition.  Notably, left and right ankle conditions are not identified in the list of active medical problems in the appellant's VA treatment records.  The Board observes that a record dated in January 2010 reported osteoarthritis of the ankle/foot.  Notwithstanding, x-ray findings provided after evaluation of the Veteran revealed normal bones, joints, and soft tissue.  There were no fractures or dislocations.  In a subsequent x-ray report dated in September 2013, it was again noted that there was no evidence of dislocation or fracture.  There were tiny bone spurs at the Achilles insertions on the calcanei, right greater and left bony mineralization, alignment, and cortices appeared otherwise normal.  Mortise joints were maintained.  Soft tissues were otherwise unremarkable without evidence of edema or joint effusion.  There was no acute bony abnormality identified.  

In sum, the evidence received subsequent to the September 2009 rating decision is new as it was not previously of record.  However, it does not raise a reasonable possibility of substantiating the appellant's claim of service connection for left and right ankle conditions because it does not indicate a current disability.  Consequently, the evidence is not new and material.  Without the submission of new and material evidence, reopening the Veteran's claims of entitlement to service connection for left and right ankle disabilities is not warranted.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that service connection for a TBI is warranted.  Specifically, he asserts that he suffered head injuries in 2001 and 2006 following motor vehicle accidents.  He also reported an additional head injury in 2008 from a fall.

Service treatment records reveal that the Veteran was in a motor vehicle accident in February 2001 causing injury to his left eye.  It was noted that he suffered from headaches, dizziness, and blurriness following the incident.  The records also reveal that the Veteran was in another motor vehicle accident in March 2006 causing injury to his right eye.  The record does not suggest that he suffered a traumatic brain injury at the time of either motor vehicle accident or at any time during active military service.  Notably, in the June 2008 separation examination, the appellant denied a head injury, memory loss, or amnesia.  He also denied a period of unconsciousness or concussion.   

VA treatment records indicate that the Veteran began treatment for reports of a TBI in February 2010.  At the time of the February 2010 TBI consult, he reported a head injury that did not result in loss of consciousness.  However, in an April 2010 addendum, the Veteran reported that he was unconsciousness for an hour following the incident.  In a May 2010 record, it was noted that there was some concern over the Veteran's discrepant report of loss of consciousness.  The physician noted that if loss of consciousness occurred, it would likely constitute a moderate TBI.  However, if there was no loss of consciousness associated with injury, it was more likely that emotional factors were the primary contributor for the appellant's cognitive issues.  

The Veteran was afforded a VA examination in July 2011.  The examiner reviewed the appellant's service treatment records and noted motor vehicle accidents in February 2001 and March 2006.  However, the medical reports following the accidents did not suggest loss of consciousness, confusion, or PTA.  Following evaluation of the Veteran, the examiner determined that there was no evidence to support a traumatic brain injury.  In support of her finding, she noted that service treatment records were negative for loss of consciousness, confusion and PTA.  Further, the June 2008 separation examination was negative for reports of a head injury, memory loss, amnesia, or a period of unconsciousness or concussion.  

The report of a November 2015 VA examination for the Veteran's service-connected posttraumatic stress disorder is also of record.  The examiner noted that there was no evidence of a TBI shown in the Veteran's electronic file and VA medical records.

Based on the evidence, the Board finds that service connection for a TBI is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of a TBI or demonstrates that the condition, to include residuals of a TBI, has existed at any time since the filing of the claim.  The Board acknowledges the Veteran's reports that he suffered a TBI during military service.  However, such diagnosis is not supported by the appellant's service treatment record.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for a TBI have not been met.  38 C.F.R. § 3.303.

The Board observes the conflicting evidence regarding whether the Veteran has a TBI.  The Board has taken all the medical evidence of record into consideration and finds the July 2011 VA examiner's opinion more probative than the VA treatment records noting treatment for a TBI.  In this regard, the opinion is supported by a detailed rationale and specifically discussed why the evidence did not support a diagnosis of TBI.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  The opinion is also based on an accurate understanding of the Veteran's medical history, particularly, there being no indication of loss of consciousness, confusion, or PTA following any in-service injury and the Veteran denying any indication of a head injury at separation from military service.  Conversely, the treating VA physician's determination was not based on an accurate understanding of the Veteran's medical history, but appears to be based on the Veteran's report of loss of consciousness following an in-service head injury.  The Board finds the Veteran's statements regarding loss of consciousness during service not credible.  In this regard, the evidence does not demonstrate loss of consciousness at any time during service and the appellant specifically denied any head injury at the time of his June 2008 separation examination.  Further, the Veteran provided contradictory statements during the course of his VA treatment regarding loss of consciousness.  As such, the VA treatment records noting treatment for a TBI are assigned limited probative value.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for TBI must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having not been received, the petition to reopen the claim of service connection for a left ankle disability is denied.

New and material evidence having not been received, the petition to reopen the claim of service connection for a right ankle disability is denied.

Entitlement to service connection for a TBI is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


